DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Applicant is advised that should claim 5 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and  5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "a recess is formed at an angular interval in a periphery of the pin hole" in lines 3-4. It is unclear how "a recess" (singular) can be formed at angular interval since an interval necessitates plural recesses. Claim 1 further recites "the recess is one of a plurality of recesses" in the last line. It is unclear as to whether the "plurality of recesses" must necessarily possess the same 
Claim 3 is indefinite because it is dependent upon itself. Note that claims 5 and 6 also depend from claim 3 and are identical.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (EP 2955037, of record) in view of Walrave (US 3987831, of record) and at least one of Fabing (US 2011/0162771, of record) or Schlittenhard (CA 2773438, of record).
Regarding claim 1, Ito discloses a pneumatic tire comprising a tread portion having a pin hole (stud holes) with a stud pin being mounted therein (see Figs. 1-2 with spike pin). A plurality of recesses are formed in a periphery of the pin hole that have a depth of 0.2 to 1.5mm ([0031,0034,0054])(see ice removal grooves in figures 3-6). 
As to the recess having a depth of 10% of less of a depth of the pin hole, Ito discloses that the recess has a depth h of 0.2 mm to 1.5 mm ([0031,0034]). It is conventional for studs to have lengths of about 10 mm with pin holes of corresponding size so as to accept such studs. For example, Walrave discloses a stud having height H of 9 to 17mm (col 2, lines 51-52) with high degree of stability (abstract). It would have been obvious to a person having ordinary skill in the art at the time of the invention to 
Ito is silent as to the depth of the recess gradually deepening as the recess extends radially outwardly. In the same field of endeavor of studded tires, Fabing teaches configuring recesses surrounding a stud such that the depth of the recess increases continuously in the manner of a children's slide with a flat bottom because it allows good removal of ice splinters while at the same time allowing good stud anchorage ([0091]). Schlittenhard, similarly directed towards studded tires, also teaches configuring a depression surrounding a stud such that the depression depth increases away from the pin hole (pg 13, lines 15-pg 14, lines 28). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the depth of the recesses in Ito so as to gradually deepen in view of at least one of (1) Fabing's disclosure of providing recesses around a stud with a gradual depth increase followed by a flat bottom ([0091]); or (2) Schlittenhard's disclosure of configuring recesses surrounding a stud with continuously increasing depth (pg 13, lines 15-pg 14, line 28). One would have been motivated to provide good removal of ice splinters while also providing good stud anchorage (Fabing [0091]; Schlittenhard, pg 5, lines 25-29).
Regarding claim 3, the two recesses are arranged evenly in a circumferential direction around the pin hole (see Ito, Fig. 6A).
Regarding claim 5 and 6, the width of recess part 18a gradually increases as it extends radially outwardly from the pin hole (see Fig. 6A).
Regarding claim 7, the recess 18 is bifurcated in Fig. 6A.
Regarding claim 8, the pin hole is circular (see 9), and the recess 18 has an inner edge formed concentrically with the pin hole in plan view and two side edges which each comprise an inner arcuated edge (see the curved corners at the transition between the concentric inner edge to the linear edge parts of 18b) and a linear outer edge (see linear edges of 18b). See Fig. 6A.
Regarding claim 9, as detailed in the obviousness modification above, Fabing teaches configuring depth of the recess to increase continuously in the manner of a children's slide with a flat bottom because it allows good removal of ice splinters while at the same time allowing good stud anchorage ([0091]).
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, and 5-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Insofar as Applicant's arguments regarding Schlittenhard may apply to the obviousness combination of the current rejection, Examiner responds as follows:
Applicant argues that Schlittenhard does not read on the claimed recess because, in Schlittenhard, the annular depression constitutes part of the spike hole or at most is continuous with the spike hole.
Examiner disagrees. The depression depicted in the Fig. 5a-5c embodiments has a depth which gradually decreases towards the spike hole such that the external edge of the spike hole forms the start of the depression. Further, the claim only recites the recess as "formed . . . in a periphery of the pin hole"-- this does not necessitate a gap exist between the pin hole and the recess. The recess could be formed at the external boundary of the pin hole. Furthermore, the newly applied reference of Ito does have a gap between the recesses and pin hole and also angular interval.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/ROBERT C DYE/Primary Examiner, Art Unit 1749